Title: William Wirt to Thomas Jefferson, 18 January 1810
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir
            Richmond. 
                     Jany 18. 1810
          
          
		  
		  
                  About four years ago you were so good as to state that if the life of Henry was not destined to come out very speedily you would endeavour to recollect what might be of service to it and that having run your course with him for more than twenty years and witnessed the part he bore in every great question you would perhaps be able to recal some interesting anecdotes.
			 I do not refer to your letter as constituting a promise or giving me any manner of claim on you: I do not regard it in that light; and have merely reminded you of it as an apology for the renewal
			 of
			 my request. In truth, so great is the inconsistency of the statements which I have recieved of his life and character, and so recent and warm the prejudices of his friends and his adversaries,
			 that I
			 had almost brought my mind to lay aside the project as one too ticklish for faithful execution at the present time. But every day and especially every meeting of the legislature convinces me that
			 the
			 times require a little discipline, which cannot be rendered so interesting in a didactic form as if interwoven with the biography of a celebrated man: and altho’ I know very many much better
			 qualified to give this discipline than myself, I hear of no one who is disposed to do it; it is for this reason only that I am so disposed. Mr Henry seems to me a good text for a discourse on rhetoric, patriotism and morals: the work might be made useful to young men who are just coming forward into life—this is the highest point
			  of my expectation; nor do I deem the object a trifling one, since on these young
			 men the care & safety of the republic must soon devolve. As for the prejudices for and against him, I shall endeavour to treat the subject with so much candor as not justly to give offence to anyone: and I think it may be avoided without a sacrafice of truth.
			 Of this, and consequently of the expediency of publishing at this time I shall be better able to judge when the work is finished, which, I hope, it will be, this summer, unless the ill: health of
			 my
			 family should again send me a travelling.
          I should feel myself very much indebted to you, if during the leisure which I hope you are now enjoying, you could make it matter of amusement to yourself (I would not wish it, otherwise) to throw together, for my use, such incidents touching Mr Henry as may occur to you. I never heard nor saw Mr Henry: and am, therefore, anxious to have a distinct view of the peculiarities of his character as a man, a politician, and an orator; and particularly of the grounds & points of his
			 excellence in the last character. It would very much animate & enrich the biography to add to it a striking portrait of the characters of the eminent men with whom he acted—I am the more
			 especially anxious for a portrait of Richd H. Lee, because I understand that he was the great rival of Mr Henry in eloquence—I have heard the late Governor Page say that he was the Superior. Will not this be adding
			 too much to the trouble which I am already seeking to give you? But I beg you to feel no difficulty in disposing of the whole request
			 as it may suit your convenience. If instead of being an amusement, you think it would be troublesome to you, I should be much more sensibly obliged to you to decline it altogether than to
			 encounter
			 the trouble: since with every wish for the peace and enjoyment of your future life, I am, Dear Sir,
          
            yo. obt. servt.
            
                  Wm Wirt
          
        